Citation Nr: 1236568	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-49 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied a claim for a TDIU.

The Board observes that in late June 2012, subsequent to the issuance of the June 2012 SSOC, VA received the Veteran's formal TDIU claim (VA Form 21-8940).  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  However, a review of the evidence reflects that it is essentially duplicative of a TDIU claim form (VA Form 21-8940) previously filed in 2008.  Moreover, the new form does not contain any information which is any way dispositive in this case.  Thus, while a formal waiver was not presented for the file addressing this evidence, the Board believes that referral to the RO of this evidence is not required and that a Remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304. 

An October 2012 review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through June 12, 2012 are in the VVA file.  The June 2012 SSOC reflects consideration of these records.  


FINDINGS OF FACT

The Veteran is not precluded from participating in substantially gainful employment as a consequence of service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Through VCAA notice correspondence dated in February 2012, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as pertains to his TDIU claim.  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the VCAA notice correspondence was sent prior to the issuance of the June 2012 SSOC deciding the issue on appeal, and thereby did comport with the standard for timely notice.  Moreover, the Veteran had an opportunity to respond to the VCAA notice in advance of the June 2012 SSOC adjudicating his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo a VA Compensation and Pension examination in 2012 in conjunction with the TDIU claim.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The evidence on file adequately addresses the claim on appeal and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided, is inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 

Background

In February 2009, the Veteran filed an increased rating claim for his low back disability.  That claim was denied by the Board in a decision issued in January 2012.  In the January 2012 decision, the Board also took jurisdiction of a TDIU claim as part and parcel of the increased rating claim, based on the Veteran's contentions of unemployability due to his service-connected back disability.  

The Veteran is service connected for the following conditions: degenerative disc disease at L5-S1, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and otitis media, rated as non-compensable.  A combined rating of 50 percent has been in effect since March 2001.  

In January 2008, the Veteran had previously filed a TDIU claim, providing essentially the same information as that provided in 2012.  In an April 2008 rating action, the claim was denied as the percentage standards for establishing TDIU under 38 C.F.R. § 4.16 were not met and it was determined that referral for extraschedular consideration was not warranted. 

When the Veteran filed an increased rating claim for his low back disability in February 2009, he presented evidence in support of his claim consisting of a February 2009 VA outpatient record.  The history indicated that in 1982 the Veteran was involved in a motor vehicle accident resulting in fractures of the lower extremities and residual leg weakness, for which the Veteran used a cane.  In 2003 a neurostimulator was implanted to assist in managing pain.  CT scan findings of January 2008 were referenced which revealed evidence of mild compression deformity of L1; a defect of the pars interarticularis at L5, and, diffuse disc bulge at L4-5 and L5-S1.  In 2007, the Veteran sustained a fall in the shower due to a hypoglycemic episode.  The Veteran complained of constant lower back pain shooting to the posterior thighs, with complaints of numbness in that area.  He also complained of increased weakness.  On examination gait was normal.  There was sensory numbness in the low lumbar spine with numbness of the anterolateral right leg and hypersensitivity of the posterior right leg.  Assessments of lumbar degenerative disease and neuropathic pain well controlled with neurostimulation were made. 

In mid-February 2009, the Veteran underwent a facet medial branch block procedure at left L4, L5 and S1, for treatment of facet arthropathy. 

A VA examination of the spine was conducted in March 2009.  The Veteran complained that bending and squatting were difficult and that prolonged sitting caused a pulling sensation that could last for an hour.  He also reported having tingling down both legs, symptoms which began a year previously.  The report indicated that the Veteran was not working and was last employed in 1991 as a scheduler.  The Veteran endorsed having a general sense of fatigue, definite weakness, and lack of endurance.  It was noted that the also complained of stiffness and could not perform repetitive motion.  The Veteran did not report having any flare-ups and denied having orthrosis.  

On physical examination, range of motion testing of the lumbar spine revealed: flexion to 45 degrees with pain to 90 degrees; extension to 25 degrees; left rotation to 30 degrees, right rotation to 30 degrees, and left lateral and right lateral flexion to 25 degrees, with pain in all areas of motion at the extremes.  It was noted that range of motion was limited by pain, weakness and lack of endurance, but not by fatigue.  There was no evidence of painful motion; spasm; weakness; tenderness, fixed postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back shown during the examination.  

On neurological examination, sensory examination of the right lower extremity was intact, but decreased sensation of the left lower extremity in the area of the scar from a motorcycle accident was noted.  Motor examination was 5/5 in the lower extremities and no atrophy was noted.  The examiner specifically stated that there had been no reports of incapacitating episodes during the past 12 months.  The Veteran reported having bilateral buttock pain as well as a sensation of having to relieve his bowels with increased pain.  A diagnosis of DDD of L5-S1 with interval subjective reports of worsening pain and function, with objective evidence on physical examination of improved function since last evaluated.  Moderate to moderately severe functional impairment as reported by the Veteran was noted, depending on functioning of equipment.

The file contains a VA neurology note dated in October 2009.  The record indicated that the Veteran had a 10 year history of diagnosed deafferentation syndrome with spinal cord stimulator, with complaints of back pain and allodynia.  Chronic back pain, worse during the past month or more was noted.  The Veteran reported having pain in the left leg to the knee and in the right leg to the thigh, in the back of the legs which was muscular in nature; he indicated that this started as a result of exercise during service in 1979.  On examination, there was tenderness of the lower thoracic and lumbar spine with paraspinal areas and some mild sensory deficit.  The history and examination were not consistent with allodynia, but seems to be related to underlying structures.  Asymmetric sensory symptoms in the left foot and localized on the back were reported, and it was noted that this could be related to the Veteran's diabetes mellitus.  Strength and reflexes were fully intact in the lower extremities.   

In a statement provided by the Veteran in November 2009, he reported that due to his back disability he could not pick up anything.  He also indicated that he had been on bed rest from late October 2009 to mid November 2009, prescribed by his doctor.  

The Veteran presented testimony before a decision review officer (DRO) in April 2010.  He mentioned that he was receiving steroid shots and used a TENS unit for his back disability.  He also mentioned that a machine had been implanted in his back to control pain, which helped, but had not resolved his back pain and problems with bending, standing and flare ups.  The Veteran stated that he had been bedridden due to his back problem for several weeks around November 2009.  

In November 2010, the Veteran underwent another bilateral lumbar medial branch block procedure, for treatment of facet arthropathy. 

A VA examination of the spine was conducted in March 2011.  The Veteran complained of worsening pain since last evaluated in 2009.  He reported receiving a new implanted stimulator in April 2011, but reported that even so, he had pain of 7/10.  It was also noted that he had symptoms of pain radiating into the legs with no numbness, tingling or burning, but with stiffness and weakness. The report mentioned that the Veteran had been using cane since the 1990.  The report indicated that the Veteran's complaints and symptoms did not involve the bladder or bowels, nor relate to erectile dysfunction.  Pain was assessed as 6/10 on examination.  It was noted that the Veteran was usually independent with the activities of daily living, but did not do any cooking, cleaning, yard work, or lifting.  The report mentioned that he could drive most days.  It was reported that he had worked in plumbing and maintenance, but had been retired since 1991.

On examination, spine, posture gait and limbs were normal.  On physical examination, range of motion testing of the lumbar spine revealed: flexion to 20 degrees; extension to 15 degrees; and left lateral and right lateral flexion to 20 degrees.  The Veteran refused to perform rotation testing.  It was noted that the spine was painful on motion and the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing x 3.  Objective evidence of painful motion and tenderness to palpation, with no spasms or weakness was reported.  There was no evidence of postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back shown during the examination.  

On neurological examination, gait was normal.  Sensory numbness in the low lumbar spine and anterolateral right leg were noted.  Hypersensitivity in the area of the posterior right leg was also reported.  Low back and buttock pain were noted.  A diagnosis of DJD of the lumbar spine with chronic low back pain, sensory changes as described on examination, and deafferentation syndrome, was made.  The examiner indicated that the condition was productive of moderate to severe residual functional impairment.   

An addendum to the March 2011 VA examination report was provided in May 2011, at which time the Veteran's neurological manifestations were addressed.  The examiner noted that examinations of 2009 and 2011 had revealed evidence of numbness of the anterolateral right leg and hypersensitivity of the posterior right leg, thought to be in the area of a scar resulting from a right femur fracture in 1982.  The examiner noted that the Veteran had a history of a motorcycle accident in 1982, resulting in left tibia and fibula fractures as well as a right femur fracture.  The report mentioned that following that injury, deafferentation syndrome was diagnosed and chronic back pain was sustained.  The examiner explained that deafferentation syndrome was characterized by burning pain and marked sensitivity to touch in the area of the injured peripheral nerve.  The examiner observed that no findings suggestive of neuropathic dysfunction as manifested by allodynia, trophedema, hyperalgesia, or cutaneous or sudomotor changes were apparent on examination.  

The examiner stated that the Veteran was service-connected for DDD at L5-S1, and noted that based on review of findings from the VA pain management clinic (April 2011 - summarized in the May 2011 addendum) the Veteran did not exhibit symptoms of deafferentation syndrome involving one or both lower extremities.  The examiner concluded that the sensory findings were less likely due to the service connection condition of the lumbar spine, and were more likely due to traumatic fractures of the lower extremities, occurring as a result of a 1982 motorcycle accident.  

The Veteran presented testimony at a Board videoconference hearing held in November 2011.  The Veteran's representative indicated that the Veteran was essentially incapacitated from working, as he had been advised by his VA pain management team not to pick up anything.  The report indicated that the Veteran used both a TENS unit and nerve stimulation unit for pain control.  The Veteran mentioned being incapacitated in October and November 2009 after lifting a laundry basket.  The Veteran mentioned that the back condition had impacted his employability, stated that he was not employed as of the time of the hearing, and stated that he had not been able to work since the late 1980's or early 1990's.  The Veteran denied undergoing a neurological evaluation in May 2011 (in fact the undersigned VLJ clarified that an actual physical examination was not conducted at that time, the May 2011 report was an addendum).  The Veteran stated that he had neurological symptoms radiating from the low back into the legs.  

The Veteran's VVA fie contains VA medical records current to June 2012.  An entry dated in November 2011 indicates that the Veteran experienced pain in the low back and buttocks after changing a tire.  It was noted that he was usually independent with regard to activities of daily living, did not do any cooking or cleaning, yard work or lifting.  It was noted that he was able to drive most days, but was dependent on family for travel assistance if the pain is severe.  It was noted that the Veteran worked in plumbing and maintenance, and is unable to perform these functions, and had been retired since 1991 as a result.  When seen in April 2012, the Veteran reported that his low back pain was unchanged.  Pain quality was described as constant, dull, shooting to posterior thighs, worsening with standing and improved with squatting/leaning back to wall.  The entry also indication that the posterior thighs were numb and back pain was constant.  No falling or numbness was reported, but the Veteran complained of increased weakness.  

In June 2012, the Veteran underwent a VA examination of the spine.  The report mentioned that during the last 20 years, treatment for the Veteran's low back condition had included: physical therapy, medication, ESI's and 4 spinal cord stimulators.  It was noted that he had not undergone any spinal surgical procedures aside from the implantation of the spinal cord stimulator.  Examination revealed forward flexion from 0 to 60 degrees with pain.  The Veteran could not complete repetitive motion (three times) testing.   It was noted that the low back condition was productive of: less movement than normal; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and/or weight bearing.  The report reflected that the Veteran constantly used a cane, regularly used a wheelchair, and occasionally used a brace.  

The examiner acknowledged that the Veteran's back condition impacted his ability to work, observing that the Veteran had not been employed since 1992 and explaining that the Veteran reported that his ability to work was affected by his inability to bend over and pick anything up.  Based on a review of the claims folder and VA medical records and findings, the examiner determined that there was insufficient objective medical evidence to support an opinion, based on reasonable certainty and probability, that the Veteran had experienced an increase in his service-connected disability.  With respect to employment, the examiner also concluded that there was insufficient objective medical evidence to support an opinion that the Veteran was unemployable in a sedentary employment situation based on reasonable medical certainty and probability.  The examiner concluded that that there was insufficient objective medical evidence to support a conclusion that the Veteran's service-connected low back disability rendered him unable to secure and maintain substantially gainful employment.  

In June 2012, a formal TDIU claim was received which contained essentially the same information provide on a previously filed TDIU claim of 2008.  The Veteran indicated that he had last worked as a plumber from 1986 to 1989, and indicated that he had not worked full-time since 1990.  He indicated that he had a high school education and was not in receipt of disability retirement benefits.  The application reflected that the Veteran's low back condition rendered him unemployable.  

The file contains argument provided by the Veteran's representative on the Veteran's behalf dated in June 2012 reflecting that the Veteran indicated that he had tried to do sedentary work like cleaning the house or emptying  the trash can and could not get up after bending and stated that he felt that his back condition limited him from any type of work.  

Analysis

The Veteran contends that his service-connected conditions, particularly his low back condition, rendered him unable to secure and maintain substantially gainful employment. 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2011).  If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2011).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. §  4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

At present the Veteran is service connected for the following conditions: degenerative disc disease at L5-S1, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and otitis media, rated as non-compensable.  A combined rating of 50 percent has been in effect since March 2001.  Accordingly, the schedular criteria of 38 C.F.R. § 4.16(a) for the assignment of a TDIU are not met.  The Veteran does not have one service-connected connected disability rated at 60 percent, nor does he have one service-connected disability rated at 40 percent with total service-connected disability rated at minimum 70 percent.  Consequently, the Veteran does not meet the preliminary schedular criterion to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  Regardless, this case may still be considered under the provisions governing entitlement on an extraschedular basis, under 38 C.F.R. § 4.16(b).

Having comprehensively considered the evidentiary record, and mindful of the legal criterion to establish a TDIU, the Board must conclude that the benefit sought is not warranted.  The Board notes that the Veteran has not worked for more than 20 years, having last been employed in 1989 or 1990 as a plumber.  He himself has implicated his service-connected low back disability as the primary factor which prevents him from being employable.  

A VA medical opinion was obtained in 2012 addressing the topic of employability (without regard to age) as related to his back disability.  It was determined that there was insufficient objective medical evidence to support an opinion that the Veteran was unemployable in a sedentary employment situation based on reasonable medical certainty and probability.  It was also determined that there was insufficient objective medical evidence to support a conclusion that the Veteran's service-connected low back disability rendered him unable to secure and maintain substantially gainful employment.  In this regard, the examiner acknowledged that the Veteran's back condition impacted his ability to work per his lay reports, observing that the Veteran had not been employed since 1992 and explaining that the Veteran reported that his ability to work was affected by his inability to bend over and pick anything up.  Upon consideration of this lay evidence, the Veteran's historical medical records, and based upon evidence compiled and findings made upon a comprehensive (32 page) VA examination of 2012, the examiner determined that the low back disability did not render the Veteran unable to secure and maintain substantially gainful employment.  There has been no competent, probative medical evidence presented for the record that contradicts the May 2012 opinion of the VA examiner.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In essence, a competent and credible opinion was provided in 2012 by a VA medical professional, skilled in making such determinations.  The Board assigns significant probative value to this most recent VA opinion, as it is well reasoned, detailed, and consistent with clinical evidence, which fails to reveal that the Veteran's back disability is of such severity as to render him is unable to secure and maintain substantially gainful employment, of at least a sedentary nature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

In contrast are the Veteran's lay statements to the effect that he believes himself to be unemployable due to his back disability, contradicting the 2012 conclusion of the VA examiner/doctor.  While his lay assertions to the effect that the low back disability plays a role in his unemployability are generally considered competent, the credibility of this lay evidence is naturally suspect, as the lay opinion is wholly subjective, and essentially self-serving as it is being used to assist in securing additional VA compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Accordingly, the Veteran's lay assertion that this disability, alone, prevents employment is not as probative as the medical opinion of record to the contrary.  Thus, it is concluded that the 2012 VA opinion is the most probative evidence on file as relates to the issue of the impact of the low back condition on the Veteran's employability.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).

Moreover, the Board points out that the 40 percent schedular rating for the low back disability is, itself, recognition of the impact of that condition on the Veteran's employability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Here, that rating is not even the highest schedular rating available for a back disability, nor is it sufficient to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Finally, with regard to service-connected tinnitus and otitis media, there is no evidence showing that these conditions ever affected the Veteran's employability or daily activities.  Otitis media has been service connected at a non-compensable level since the Veteran's discharge from service, reflecting essentially no or inactive symptomatology and essentially no change in course of its history.  Tinnitus has been service-connected at the 10 percent level since 1993 and the Veteran has not maintained that it has had any appreciable impact on his employability or daily activities.

In summary, the evidence fails to show that the Veteran's service-connected conditions, collectively, are of such severity as to render the Veteran unable to secure and maintain substantially gainful employment.  Hence, the Board is denying the Veteran's TDIU claim.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


